                                                                     USDC SDNY
                                                                     DOCUMENT
UNITED STATES DISTRICT COURT                                         ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                        DOC #:
 -------------------------------------------------------------X      DATE FILED: 
                                                              :
 UNITED STATES OF AMERICA,                                    :
                                                              :
                              -v-                             :         1:10-cr-464-GHW
                                                              :
 SAIMIR KRASNIQI,                                             :              ORDER
                                                              :
                                            Defendant. :
                                                              :
 ------------------------------------------------------------ X
GREGORY H. WOODS, United States District Judge:

        On March 1, 2021, the Court docketed a letter from Saimir Krasniqi. Dkt. No. 546. In his

letter, Mr. Krasniqi requests that the Court order him released to home detention on compassionate

release in connection with the COVID-19 pandemic.

        The Court must deny the application at this time because it is not apparent from Mr.

Krasniqi’s letter that he has taken the steps necessary to obtain the relief that he is requesting

pursuant to the governing statute. Motions for compassionate release are governed by 18 U.S.C.

§ 3582(c)(1)(A). Under the statute, an inmate must satisfy certain preconditions before bringing a

motion for compassionate release to the Court. In particular, an inmate must make a request to the

warden of his facility to bring a compassionate release on his behalf before requesting relief from the

Court. Id. (“The court may not modify a term of imprisonment once it has been imposed except

that . . . the court, upon motion of the Director of the Bureau of Prisons, or upon motion of the

defendant after the defendant has fully exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the

receipt of such a request by the warden of the defendant’s facility, whichever is earlier, may reduce

the term of imprisonment . . . .”).

        Therefore, in order for Mr. Krasniqi to move this Court for compassionate release, he must
first apply to the warden of his facility, requesting that the Bureau of Prisons make an application for

compassionate release on his behalf. In the event that the BOP does not respond to the application

within 30 days, the statute then permits Mr. Krasniqi to make an application to the Court. The

Court requests that in any subsequent application, Mr. Krasniqi provide information regarding when

and how he requested the warden of his facility to move for compassionate release on his behalf.

        The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

        The Clerk of Court is directed to terminate the motion pending at Dkt. No. 546 and to mail

a copy of this order to Mr. Krasniqi.

        SO ORDERED.

Dated: May 16, 2021
       New York, New York
                                                                  _____
                                                                     ______
                                                                     ____
                                                                        ____
                                                                        __ ____
                                                                            ______
                                                                                ____
                                                                                   ____
                                                                                   __ _____
                                                                                         _____
                                                          __________________________________
                                                                  GREG  GOR
                                                                  GREGORY   RY H.
                                                                                H WOODS
                                                                 United States District Judge




                                                    2
